Citation Nr: 0738468	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, other than PTSD.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from February 1974 to November 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a June 1987 decision, the Board denied service 
connection for a psychiatric disorder (not including PTSD).

2.  Evidence added to the record since the June 1987 Board 
decision concerning the veteran's psychiatric disorder does 
not relate to an unestablished fact necessary to substantiate 
the claim and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1987 Board decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1105 (2007).

2.  Additional evidence received since the June 1987 Board 
decision is not new and material, and the claim of 
entitlement to service connection for a psychiatric disorder, 
other than PTSD, is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.655 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in February and September 2003, VA notified 
the veteran of the information and evidence needed to reopen 
the previously denied claim of entitlement to service 
connection, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice of 
the specific evidence needed to reopen claims, as is now 
required by Kent v. Nicholson, 20 Vet. App. 1 (2006), was 
provided by February and September 2003 letters to the 
veteran.  Accordingly, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the veteran, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the February and September 2003 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete her claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case notice was 
provided prior to the appealed January 2004 decision in 
keeping with Pelegrini.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

Solicitation of a medical opinion is not necessary because 
(as discussed in detail below) there is no indication that 
the claimed disorder is of service origin.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

In this case, the Board denied the veteran's claim for 
service connection for a psychiatric disorder (other than 
PTSD) in June 1987.  The veteran did not appeal this 
decision, and it became final. When the Board disallows a 
claim, a claim based upon the same factual basis may not be 
considered.  See 38 U.S.C.A. §§ 5108, 7104.  The basis of the 
denial of entitlement to service connection for a psychiatric 
disorder was that there was no showing that the veteran had a 
diagnosis of a psychiatric disorder which was etiologically 
related to active service.  

The present claim was initiated by the veteran in September 
2002.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."   38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence added to the record since the June 
1987 Board decision concerning the veteran's complaint of a 
psychiatric disorder, includes statements in writing and VA 
psychiatric treatment records.

The veteran's statements of personal belief that she has a 
psychiatric disorder which is etiologically related to 
service, though no doubt sincere, are not new in that such 
statements merely repeat what she had stated to VA prior to 
the June 1987 Board decision.

VA medical treatment records show that the veteran has been 
treated for psychiatric disorders, variously diagnosed as 
adjustment disorder and bipolar disorder.  There is not, 
however, competent evidence linking a current psychiatric 
disorder with service.  Absent evidence of a nexus between 
any currently shown psychiatric disorder and service, the 
newly received evidence does not raise a reasonable 
possibility of substantiating the claim.

As new and material evidence has not been received, the claim 
for service connection for a psychiatric disorder other than 
PTSD, is not reopened.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2007). 


ORDER

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for a 
psychiatric disorder, other than PTSD, is denied.


REMAND

The veteran's claim for service connection for PTSD warrants 
further development.

The veteran contends that she developed PTSD as a result of 
having been sexually assaulted while in service.  In a 
September 2003 letter, the RO advised the veteran of 
alternative sources of supporting evidence, to include 
statements from persons who knew the veteran, statements from 
medical personnel in service, as well as post-service medical 
physicals and treatment records.  The veteran did not respond 
to the RO's request.  In a December 2004 VA psychiatric 
treatment report, however, the veteran reported that she was 
sexually assaulted by SFC L. R. (176th Sig. Co., 9th Inf. 
Div., Fr. Lewis, WA) in the supply/arms room.  She reported 
that she was locked up by L.R. at which point he repeatedly 
sexually propositioned her.  She reported crying and pushing 
away from him but then discovered that the door was locked.  
She indicated that she felt intimidated by him and felt 
forced to give into his sexual demands (fondling, oral sex) 
on multiple occasions.  In addition, she stated that L.R. 
would occasionally send her to the Mess Sgt. to pick things 
up at which time the Mess Sgt. would push her against a wall 
and run his hand up her skirt and down her pants.  She stated 
that she eventually turned this case over to CPT M. G., 
Company Commander.  The VA physician diagnosed the veteran as 
having PTSD as a result of the sexual, verbal, emotional and 
physical abuse at the hands of fellow soldiers and superiors.  

Although the veteran's claims folder contains no evidence of 
these incidents, service medical records show that in August 
1979 and March 1980, the veteran made suicidal gestures by 
cutting her wrist and making superficial lacerations to her 
abdomen. 

The Board finds that, given the veteran's diagnosis of PTSD 
and references to her claimed stressors in medical records, a 
determination addressing the question of whether the record 
tends to suggest that her claimed in-service stressful 
experience involving sexual assault actually occurred would 
be helpful in resolving the claim for service connection for 
PTSD.  See 38 C.F.R. § 3.304(f)(3).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)-i.e., VCAA notice regarding the 
ratings and effective date for service 
connection for PTSD.  In addition, perform 
any and all development deemed necessary as 
a result of any response received from the 
veteran.

2.  The RO should closely examine service 
medical and personnel records, including 
review of the chronology of personnel 
actions, for evidence of a reduction in 
efficiency, problems with authority 
figures, behavior changes or signs or 
symptoms which would suggest that the 
veteran was personally assaulted in 
service.  The RO must determine (in 
accordance with the guidelines for claims 
of PTSD based on personal assault) whether 
any alleged stressor has occurred.

3.  If, but only if, the RO finds that a 
stressor occurred, the veteran should then 
be afforded a VA psychiatric examination.  
The claims folder must be made available to 
the psychiatrist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the psychiatrist.  All indicated 
tests and studies, including psychological 
examination/testing, if necessary, are to 
be performed and the examiner should review 
the results of any testing prior to 
completing the report.  The RO should 
advise the psychiatrist which stressor(s) 
is (are) verified.  If PTSD is diagnosed, 
the examiner should identify all elements 
supporting the diagnosis.  The examiner 
should also specifically address whether it 
is more likely than not (i.e., to a degree 
of probability greater than 50 percent) 
that the PTSD is related to any in-service 
stressor, including sexual assault during 
service, verified by the RO.  If the 
veteran does not meet the criteria for a 
diagnosis of PTSD due to sexual assault in 
service, the examiner should explain why.

4.  When the development requested has been 
completed, the case should again be 
reviewed.  If the veteran is not satisfied 
with the result, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


